UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8067


CLEVELAND WINSTON KILGORE,

                  Plaintiff - Appellant,

             v.

DARLENE DREW, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry F. Floyd, District Judge.
(9:08-cv-02299-HFF)


Submitted:    January 15, 2009               Decided:   January 26, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cleveland Winston Kilgore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cleveland Winston Kilgore, a federal prisoner, appeals

the district court’s order accepting the recommendation of the

magistrate    judge   and    dismissing         without    prejudice   Kilgore’s

28 U.S.C. § 2241 (2006) petition.                We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons stated by the district court.                     Kilgore v. Drew, No.

9:08-cv-02299-HFF (D.S.C. Sept. 19, 2008).                     We dispense with

oral   argument   because        the    facts    and   legal    contentions    are

adequately    presented     in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                          2